In the

           United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 12‐2688 
MANPOWER, INC., 
                                                          Plaintiff‐Appellant, 
                                                    v. 

INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA, 
                                     Defendant‐Appellee. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                         Eastern District of Wisconsin. 
                   No. 08 C 00085 — Lynn Adelman, Judge. 
                                  ____________________ 

  ARGUED NOVEMBER 27, 2012 — DECIDED OCTOBER 16, 2013 
                   ____________________ 
                                  
   Before FLAUM and TINDER, Circuit Judges, and THARP,  
District Judge* 
 
   THARP, District Judge. In this insurance coverage dispute, 
Manpower,  Inc.,  claims  various  losses  stemming  from  a 
building collapse that left its French subsidiary unable to ac‐

                                                 
* Of the Northern District of Illinois, sitting by designation. 
2                                                      No. 12‐2688 

cess its office space for more than a year. Manpower won an 
early victory against the Insurance Company of the State of 
Pennsylvania (“ISOP”) when the district  court initially  held 
that  Manpower  was  covered  under  the  so‐called  “master” 
policy issued by ISOP for its business interruption losses and 
the  losses  of  its  business  personal  property  and  improve‐
ments  and  betterments.  But  the  case  went  south  for  Man‐
power  when  the  district  court  excluded  Manpower’s  ac‐
counting expert, without whom Manpower could not estab‐
lish its business interruption damages. Manpower was dealt 
a  second  blow  when  the  district  court  ruled  that,  although 
the  ISOP  master  policy  provided  coverage  for  the  losses  of 
business  personal  property  and  improvements  and  better‐
ments,  that  coverage  was  not  triggered  because  the  same 
losses were also covered under the subsidiary’s local French 
policy, which had to be fully exhausted before coverage un‐
der the master policy was available. Manpower now appeals 
the  exclusion  of  its  accounting  expert—and  the  attendant 
adverse  judgment  on  its  business  interruption  claim—as 
well  as  the  district  court’s  interpretation  of  the  applicable 
policies with respect to its property loss claims. For the rea‐
sons that follow, we reverse the district court’s exclusion of 
the expert, and therefore its entry of judgment against Man‐
power on the business interruption claim. We affirm the dis‐
trict  court’s  judgment  for  ISOP  on  the  property  loss  claim, 
agreeing  with  the  district  court  that  the  master  policy  does 
not provide coverage for Manpower’s property losses.  
     
                           BACKGROUND 
    Manpower,  Inc.,  an  international  recruiting  and  staffing 
firm headquartered in Milwaukee, is the parent company of 
Right Management, Inc., located in Paris, France. On June 15, 
No. 12‐2688                                                         3 

2006, a portion of a building located at 65 rue de la Victoire, 
in  which  Right  Management  leased  office  space,  collapsed, 
seriously damaging part of the building as well as its under‐
ground garage. Right Management’s offices and furnishings 
were not physically damaged, but they were rendered whol‐
ly  inaccessible  because  the  building  could  no  longer  be  oc‐
cupied by order of the Parisian Department of Public Safety. 
Eventually,  Right  Management  relocated  its  business,  with‐
out having gained access to its old office space and the fur‐
nishings  therein;  it  therefore  incurred  replacement  costs 
when it furnished and improved its new office space. In the 
meantime,  Right  had  lost  income  and  incurred  expenses 
from the interruption of its business operations. This dispute 
arises from Manpower’s claims for insurance coverage for its 
(Right’s) various losses.  
    Two  insurance  policies  govern  the  coverage  dispute:  a 
difference in conditions policy—the “master” policy—issued 
by  ISOP  and  covering  Manpower’s  operations  worldwide, 
and  a  local  policy  that  was  issued  by  AIG‐Europe,  ISOP’s 
French  affiliate,  to  Right  Management  as  the  insured.  In 
simple terms, the local policy provides the first line of cover‐
age, and the master policy fills in the gaps by providing ex‐
cess  coverage  over  the  local  policy’s  limits,  or  by  covering 
specific  losses  that  are  not  insured  under  the  local  policy. 
Therefore, coverage under the master policy is triggered on‐
ly when a given loss is not covered in full by the local policy, 
and the insured must exhaust coverage under the local poli‐
cy before making any claim under the master policy. The lo‐
cal  policy  itself  comprises  “general  conditions,”  which  pro‐
vide  basic  coverage  for  fire  and  optional  coverage  for  a 
number of other events, and “special conditions,” which set 
forth the terms of whatever optional coverage is in fact pur‐
4                                                        No. 12‐2688 

chased by the insured. As relevant here, Right obtained cov‐
erage  under  the  local  policy’s  special  conditions  for  “les 
dommages matériels” (a term we set off in quotation marks 
and leave untranslated until we address the parties’ dispute 
over the correct translation of the term and whether it has a 
clear meaning even if properly translated) to or affecting in‐
sured property. 
    Right Management first filed a claim under the local poli‐
cy  and  was  paid  $250,000  pursuant  to  a  provision  covering 
losses caused by a lack of access by order of a civil authority 
(here, the public safety agency’s order prohibiting occupancy 
of the office building). Another $250,000 was paid out under 
the  master  policy,  exhausting  the  $500,000  sublimit  under 
that policy’s similar lack‐of‐access provision.  
    Manpower  also  claimed  that  under  the  master  policy  it 
was  entitled  to  reimbursement  for  its  business  interruption 
losses and the loss of—not damage to—the business person‐
al  property  located  in  the  office  space  Right  Management 
could no longer access, as well as the improvements and bet‐
terments it had made to that space and had to replicate in its 
new  offices.  Manpower  claimed  losses  of  about  $12  million 
for these items. ISOP denied the claim under the master pol‐
icy  for  these  losses,  and  Manpower  filed  suit  in  the  district 
court. The court’s rulings, which denied each of Manpower’s 
claims—business interruption and property losses—are dis‐
cussed below. 
     A.  Business Interruption Loss 
         1. Scope of Coverage. 
   On  early  cross‐motions  for  summary  judgment  on  the 
scope of coverage, the district court addressed the threshold 
No. 12‐2688                                                           5 

issue  of  whether  the  master  policy  provides  coverage  for 
business  interruption  losses.  There  was  no  dispute  that  the 
local policy does not cover such losses, so the only question 
was  whether  the  master  policy  did  so.  Examining  the  lan‐
guage  of  the  master  policy,  the  district  court  noted  that  the 
policy  contains  a  business  interruption  provision  covering 
“[l]oss  resulting  from  necessary  interruption  of  or  interfer‐
ence with business conducted by the Insured and caused by 
loss, damage, or destruction …  to real or personal property 
as  covered  by  this  policy.”  The  amount  of  coverage  is  $15 
million. Coverage for business interruption is also provided 
by  the  lack‐of‐access  provision,  up  to  the  sublimit  of 
$500,000,  for  interruptions  caused  by  an  order  of  civil  au‐
thorities.  
    According to ISOP, Manpower could not access the mas‐
ter  policy’s  general  business  interruption  provision  because 
its losses were not caused by the building collapse, but only 
by  the  local  government’s  closing  of  the  building.  ISOP  ar‐
gued that the collapse did not cause “direct physical loss … 
or damage to” Right Management’s interest in the building, 
because  it  damaged  the  parking  structure  and  another  area 
of the building, but not Right’s offices, which were left intact, 
though  inaccessible.  Therefore,  ISOP  argued,  only  the  lack‐
of‐access provision, with its $500,000 sublimit, applied to the 
incident.  
    Manpower,  on  the  other  hand,  argued  that  the  collapse 
damaged its interests in its rental property because its inter‐
est  was  not  limited  to  the  portion  of  the  building  reserved 
for its exclusive use, but also included common areas, eleva‐
tors  and  staircases,  safety  systems,  and  the  building’s  foun‐
dation  and  support  structure,  which  were  necessary  to  its 
6                                                         No. 12‐2688 

use of the leased space. Manpower argued that any damage 
to  these  features  that  caused  its  operations  to  stall  or  cease 
triggered  the  coverage  under  the  master  policy’s  general 
business  interruption  provision.  ISOP  conceded  that  there 
was some damage to the common areas of the building, but 
maintained  that  Right’s  offices  were  unharmed,  and  there‐
fore  could  have  been  used  but  for  the  order  of  the  civil  au‐
thorities that prohibited Right from occupying them.  
    In its November 3, 2009, opinion, the district court sided 
with Manpower. Parsing the expert testimony submitted by 
both  sides,  the  district  court  concluded  that  “the  evidence 
establishes  that  the  collapse  rendered  the  entire  [building] 
unstable, at least for a period of eight to ten weeks following 
the collapse,” during which temporary measures were taken 
to  ensure  the  building’s  stability.  Therefore,  at  least  until 
temporary repairs were completed, it was the collapse itself 
that prevented Right from using its offices, and the order of 
the Department of Public Safety “merely confirmed that the 
collapse rendered the entire building unstable.” Accordingly, 
the  district  court  held  that  the  $500,000  sublimit  on  losses 
caused by lack of access by order of civil authorities did not 
apply, and that “Manpower is entitled to reimbursement for 
any business interruption losses it sustained between the col‐
lapse and the time the necessary repairs could have been, or 
were,  completed,  up  to  $15  million.”  The  business‐
interruption  coverage  further  entitled  Manpower  to  “extra 
expense”  coverage,  under  the  master  policy  provision  that 
applies  to  additional  expenses  “reasonably  and  necessarily 
incurred  resulting  from  loss,  damage,  or  destruction  to 
property by any of the perils covered herein.” Under the pol‐
icy, extra expenses are defined as costs of operating the busi‐
ness  “over  and  above  the  total  cost  that  would  normally 
No. 12‐2688                                                          7 

have been incurred to conduct the business during the same 
period had no loss or damage occurred.”  
       2. Expert Witness Eric Sullivan 
     The legal issue of coverage having been decided, the par‐
ties moved on to expert discovery to determine the amount 
of  the  business  interruption  and  extra  expense  losses.  Man‐
power  retained  a  forensic  accounting  expert,  Eric  Sullivan, 
who opined that the total loss for these items was €7,503,576, 
including  an  estimated  business  interruption  loss  of 
€5,125,830. At the close of expert discovery, ISOP filed a mo‐
tion in limine to exclude Sullivan’s opinion, arguing that Sul‐
livan’s opinion on the business interruption loss was not the 
product  of  a  reliable  methodology.  There  was—and  is—no 
dispute  that  Sullivan  was  “qualified  as  an  expert  by 
knowledge,  skill,  experience,  training,  or  education.”  See 
Fed. R. Evid. 702. 
    In ruling on the motion in limine, the district court recog‐
nized  that  the  master  policy  itself  sets  forth  the  method  by 
which  the  business  interruption  loss  should  be  calculated. 
Section  9(B)(2)  of  the  master  policy  provides  that  the  loss 
equals  the  net  profit  lost  because  of  the  business  interrup‐
tion, adjusted for any costs and expenses paid during the in‐
terruption period that would have been paid even if no loss 
had  occurred  (dubbed  “continuing  expenses,”  as  distin‐
guished  from “non‐continuing  expenses,”  which are  not in‐
curred while the operations are stopped). The policy further 
sets  forth,  in  section  9(B)(5),  how  the  various  inputs  should 
be  estimated:  “In  determining  the  amount  of  net  profit, 
charges,  and  expenses  covered  hereunder  for  the  purposes 
of ascertaining the amount of loss sustained, due considera‐
tion  shall  be  given  to  the  experience  of  the  business  before 
8                                                      No. 12‐2688 

the date of damage or destruction and to the probable expe‐
rience  thereafter  had  no  loss  occurred.”  The  district  court 
concluded  that  Sullivan  had  followed  the  master  policy’s 
prescribed methodology by calculating lost  revenues minus 
non‐continuing expenses, which is the equivalent of calculat‐
ing  net  lost  profits  plus  continuing  expenses.  Sullivan’s  cal‐
culations were, therefore, “straightforward.” But the district 
court  further  explained  that  whether  the  calculations  were 
reliable  “turns  on  whether  Sullivan  used  reliable  methods 
when  selecting  the  numbers  used  in  his  calculations—
specifically,  projected  total  revenues  and  projected  total  ex‐
penses.”  
    The  district  court  answered  its  question  in  the  negative. 
The  court  was  particularly  troubled  that  Sullivan  had  used 
an estimated growth rate of 7.76% to project total revenues. 
Sullivan selected the projected growth rate by comparing the 
total  revenues  from  January  to  May  2006—the  five‐month 
period  preceding  the  collapse—to  total  revenues  earned  in 
the  same  five‐month  period  in  the  year  2005.  The  revenues 
were 7.76% higher in 2006. But ISOP argued, and the district 
court agreed, that Sullivan’s chosen growth rate was not rep‐
resentative  of  Right  Management’s  historical  performance, 
which  included  a  negative  average  annual  growth  rate 
of 4.79% during the period of 2003 to 2009, and a mere 3.8% 
growth rate in the period of January 2005 to May 2006. Sulli‐
van  had  explained  in  his  deposition  that,  although  he  re‐
viewed economic data going back to 2003, he used a shorter 
period  from  which  to  extrapolate  the  growth  rate  because 
according  to  Right’s  managers,  the  recent  acquisition  of 
Right by Manpower and the enactment of new policies and 
installation  of  new  managers  had  turned  the  company 
around by the end of 2005.  
No. 12‐2688                                                          9 

    The district court concluded that Sullivan’s method could 
be  described  as  “basic  growth‐rate  extrapolation,”  which  a 
treatise  cited  by  court  deemed  “the  simplest  and  most  fre‐
quently  used  revenue  forecasting  method.” Although  Sulli‐
van used an appropriate and recognized method to calculate 
projected  revenues,  the  district  court  concluded  that  Sulli‐
van’s “analysis [broke] down” at his choice of growth rate—
“one  of  the  most  important  parts  of  the  business‐
interruption  calculation.”  Citing  Sullivan’s  deposition  testi‐
mony,  the  district  court  concluded  that  Sullivan  “did  little 
more  than  assume  that  the  growth  that  Right  had  experi‐
enced during the five months before the collapse was the re‐
sult of new management and thus would continue unabated 
for  the  next  fourteen  months.”  The  district  court  concluded 
that Sullivan was not entitled to uncritically accept the word 
of  Right’s  managers:  “Sullivan  is  not  an  expert  on  business 
management, and thus Sullivan’s conversations with Right’s 
managers cannot be considered a reliable basis for a revenue 
forecast.” Moreover, Sullivan had not performed an econom‐
ic analysis of the factors that affected Right’s revenues to de‐
termine  whether  the  growth  in  early  2006  was  the  result  of 
factors other than new management. In the words of the dis‐
trict court, the positive growth could have been “the result of 
industry  conditions  that  did  not  last  throughout  the  inter‐
ruption  period,”  or  simply  “an  aberration.”  Only  a  more 
thorough analysis of the reasons for the growth would have 
supported Sullivan’s choice of a projected growth rate. In re‐
sponse  to  Manpower’s  argument  that  the  choice  of  growth 
rate  was  a  factual  assumption  that  could  be  tested  at  trial, 
the  district  court  concluded  that  “an  ordinary  trier  of  fact 
lacks  the  expertise  necessary  to  judge  how  the  actions  of 
Right’s managers impacted the company’s growth.” Without 
10                                                      No. 12‐2688 

expert  testimony  on  the  issue,  a  trier  of  fact  “could  only 
speculate as to whether there was any causal connection be‐
tween the managers’ actions and the increased growth.” 
    The  court  concluded  that  if  “Sullivan  [had]  not  chosen 
such  a  short  base  period  for  calculating  lost  profits,”  it 
“might  have  found  his  analysis  reliable.”  The  court  ex‐
plained  that  Sullivan  had  access  to  historical  data  that 
showed  a  declining  trend  in  Right’s  monthly  revenues,  but 
that he instead chose to treat Right as essentially a new busi‐
ness,  the  valuation  of  which  requires  examination  of  other 
indicators  to  make  up  for  the  lack  of  a  track  record.  Since 
Sullivan  did  not  examine  such  indicators—such  as  the  per‐
formance  of  comparable  firms—his  selection  of  the  growth 
rate  was  based  simply  on  assumptions,  rather  than  reliable 
principles and methods. Concluding that the revenue projec‐
tion  analysis  was  unreliable,  the  district  court  declined  to 
evaluate Sullivan’s calculation of non‐continuing expenses—
the  other  variable  in  the  equation  of  the  business  interrup‐
tion loss. 
    Manpower moved for reconsideration of the decision, ar‐
guing  that  the  district  court  had  misunderstood  Sullivan’s 
analysis in numerous ways. It further argued that the district 
court misapplied Rule 702 and Daubert by taking out of the 
jury’s  hands  the  questions  whether  Sullivan  reasonably  re‐
lied  on  the  testimony  of  Right  Management  executives  and 
whether a growth rate derived from a five‐month period was 
reasonable. In the alternative, Manpower requested that the 
district  court  accept  a  supplement  to  Sullivan’s  report,  con‐
sisting  of  an  affidavit  in  which  Sullivan  further  explained 
parts  of  his  expert  report.  For  example,  he  attested  that  he 
“did more than simply select the 5‐month growth from one 
No. 12‐2688                                                          11 

year  to  the  next,”  citing  a  table  in  his  report  in  which  he 
sampled longer and shorter growth periods. He said he be‐
lieved  that  the  growth  rate  yielded  by  the  five‐month  com‐
parison  was  more  reliable  and  conservative  than  those  de‐
rived  from  12‐  and  14‐  month  periods  (20.1%  and  13.67%, 
respectively). He further included a table that calculated the 
business  interruption  loss  using  various  assumed  growth 
rates, including negative rates of growth. ISOP opposed the 
motion  for  reconsideration  on  procedural  and  substantive 
grounds.  
    The  district  court  did  not  deem  the  supplementation  of 
Sullivan’s report procedurally improper, despite ISOP’s pro‐
testations,  but  it  nevertheless  denied  the  motion  for  recon‐
sideration.  The  court  first  reaffirmed  its  earlier  determina‐
tion that “Sullivan’s use of the before‐and‐after method and 
his decision to use basic growth‐rate extrapolation was relia‐
ble,”  but  his  “decision  to  project  lost  revenues  based  on  a 
five‐month revenue base … and a growth rate of 7.76%” was 
not. Again the district court noted that “it appears that Sulli‐
van  did  little  more  than  assume  that  the  growth  that  Right 
had  experienced during  the five months before the collapse 
was the result of new management and thus would continue 
unabated  for  the  next  fourteen  months.”  Taking  up  Man‐
power’s  argument that Sullivan had done  much  more, such 
as conferring with Right’s management and calculating vari‐
ous  growth  rates,  the  district  court  concluded  that  “Sulli‐
van’s conversation  with Right’s managers was not a reliable 
basis for his selection of a growth rate,” and that Manpower 
and Sullivan had failed to show “that compiling a list of pos‐
sible  growth  rates  and  then  choosing  a  rate  from  this  list  is 
an acceptable way to choose a growth rate in the field of fo‐
rensic  accounting.”  Rather  than  relying  upon  his  judgment 
12                                                        No. 12‐2688 

and  his  usual  method  for  choosing  growth  rates  over  the 
years  of  his  career,  Sullivan  should  have  cited  “literature 
from  the  field  of  forensic  accounting”  because  “it’s  what’s 
normal in the field of forensic accounting that matters.” The 
district  court  reiterated  that  Sullivan  seemed  to  be  relying 
merely  on  his  intuition  rather  than  established  principles. 
Accordingly, the district court denied all relief to Manpower. 
This decision led inexorably to the court’s ruling on Septem‐
ber 6, 2011, that ISOP was entitled to summary judgment on 
the  business  interruption  claim,  because  without  Sullivan’s 
testimony,  Manpower  lacked  any  evidence  to  support  the 
existence or the amount of a business interruption loss.  
      B.  Business  Personal  Property  and  Improvements  and 
          Betterments 
    In  the  meantime,  the  parties  had  been  proceeding  apace 
on  Manpower’s  other  claim  for  coverage  under  the  master 
policy:  for  the  replacement  value  of  Right  Management’s 
business  personal  property  and  improvements  and  better‐
ments in the inaccessible office space. The district court con‐
cluded that the master policy covers the loss of the business 
personal  property  and  improvements  and  betterments,  de‐
spite  the  absence  of  physical  damage  to  these  items,  which 
ISOP had argued was required. Citing section 10 of the mas‐
ter  policy,  the  all‐risk  provision  covering  “all  risk  of  direct 
physical  loss  of  or  damage  to”  covered  property,  the  court 
concluded  that  “Right  sustained  a  direct,  concrete  and  im‐
mediate loss of its business personal property and improve‐
ments  and  betterments  due  to  physical  damage  to  its  office 
building.”  However,  coverage  under  the  master  policy  is 
triggered  only  by  a  difference  in  conditions—that  is,  when 
there is no or incomplete coverage under the local policy for 
No. 12‐2688                                                        13 

that type of loss. Manpower initially contended that the gap 
in  coverage  was  established  as  a  matter  of  law  by  virtue  of 
the  fact  that AIG‐Europe,  the  issuer  of  the  local  policy,  had 
closed  its  file  upon  paying  out  $250,000  for  lack  of  access. 
The district court rejected this position as an “absurd” inter‐
pretation  of  the  local  policy  under  which  DIC  coverage 
would be available any time the insured did not obtain a de‐
sired  payment  from  the  primary  insurer,  or  indeed,  if  it 
simply skipped the step of filing a claim under the local pol‐
icy.  The  only  question  was  whether  the  local  policy  by  its 
terms  covered  the  loss,  not  whether  a  claim  had  actually 
been filed or paid. 
    The court also rejected ISOP’s position that a difference in 
conditions could be established only after a French court had 
interpreted  the  scope  of  the  local  policy  in  other  litigation 
between  Right  and  AIG‐Europe  that  was  pending  in  Paris. 
The district court concluded—and no party now disputes—
that “[w]hether the DIC [master] policy is in fact broader is a 
question of law that can be resolved by this Court.” The dis‐
trict  court  therefore  instructed  Manpower,  which  bore  the 
burden of proof, that it could establish that the DIC policy is 
broader  than  the  local  policy  either  by  “asking  that  [the 
court] compare the two policies …, or by establishing the ex‐
tent  of  coverage  available  under  the  [local  policy]  through 
the  litigation  in  France.”  Manpower  chose  the  first  option, 
moving for summary judgment on the issue of whether the 
master policy’s coverage was broader than the local policy’s 
coverage  with  respect  to  the  claim  for  business  personal 
property and improvements and betterments.  
   To  resolve  that  question,  the  district  court  had  to  deter‐
mine whether the local policy—like the master policy, see p. 
14                                                                  No. 12‐2688 

6, supra—provided coverage when the event causes a loss of 
covered property, but not physical damage to it. The parties 
agreed  that  the  building  collapse  fell  within  the  “all  risk” 
provision  of  the  local  policy;  the  question  was  simply 
whether  that  provision  applied  only  to  instances  in  which 
the property was physically altered by the insurable event.  
    As  we  have  noted,  the  local  policy  consists  of  general 
conditions  and  special  conditions.  Article  2  of  the  general 
conditions  provides—as  translated  from  the  French—that 
there  is  coverage  for  “les  dommages  matériels,1  in  other 
words, damages that may affect the structure or substance of 
the item, caused by an insured event, affecting … the build‐
ings … as  well as all their fittings and fixtures …; furniture 
and  personal  effects  …;  equipment  …;[and]  merchandise.” 
Manpower  argued  that  there  was  no  “physical  damage”  to 
its property and therefore no coverage under the local policy 
(leaving  it  free  to  collect  under  the  master  policy).  But  the 
district  court  rejected  this  interpretation  of  the  local  policy. 
The court analogized Manpower’s loss to a theft of its prop‐
erty—while  physically  intact,  the  property  was  no  longer 
available for its use. And, the court thought it clear that the 
local policy covered loss of property by theft, as most all‐risk 

                                                 
1
   There  is  no  agreed  translation  of  the  general  conditions  in  the  record 
and  therefore  no  agreement  on  what  constitutes  the  covered  “les  dom‐
mages  matériels.”  Manpower’s  translator  chose  “physical  damage,” 
while  ISOP’s  translator  testified  that  it  could  also  mean  “material  dam‐
age” or, in a legal context, “damage to property.” In the agreed transla‐
tion of the special conditions, however, the phrase is translated as “mate‐
rial damage.”  
       
No. 12‐2688                                                          15 

policies  would.  The  special  conditions  specifically  excluded 
from  coverage  losses  from  “thefts  committed  without  vio‐
lence or threat to the person or without felonious entry,” cor‐
roborating  the  view  that  ordinary  theft  was  covered  under 
the “physical damage” provision. The district court also con‐
sulted a dictionary (English, not French) and noted that one 
definition of “damage” was “loss due to injury.” Reading the 
policy  as  a  whole,  the  court  concluded  that  “damage”  was 
used in a broad sense that included “loss” as well as physical 
damage.  Therefore,  as  the  court  had  already  determined 
with respect to the master policy, the local policy covered the 
property  loss  even  though  the  collapse  did  not  physically 
alter  it.  Since  the  local  policy  covered  the  loss,  the  DIC  or 
master policy’s coverage was not triggered. 
    With  its  claims  against  ISOP  effectively  extinguished, 
Manpower  asked the district  court to  stay the case pending 
the  outcome  of  the  litigation  in  France  between  Right  Man‐
agement  and AIG‐Europe.  The  district  court  declined  to  do 
so,  concluding  that  it  had  ruled  on  every  open  issue  in  the 
case  against  ISOP  and  that  Manpower  was  now  bound  by 
the  court’s  interpretation  of  the  policies  “no  matter  what 
happens  in  France.”  The  court  therefore  entered  final  judg‐
ment in favor of ISOP, and Manpower now appeals.  
                             DISCUSSION 
   Manpower  raises  two  issues  on  appeal:  the  exclusion  of 
Eric  Sullivan  as  an  expert  witness  (and  the  accompanying 
summary  judgment  for  ISOP  based  on  the  absence  of  evi‐
16                                                                   No. 12‐2688 

dence of a business interruption loss)2 and the interpretation 
of the local policy in a manner that provides coverage for the 
property  loss,  foreclosing  recovery  for  that  loss  under  the 
master policy. We begin with the issues relating to the exclu‐
sion of Manpower’s damages expert on its claim for a busi‐
ness interruption loss.  
      I.  Exclusion of Damages Expert 
    We  review  de  novo  the  grant  of  summary  judgment  for 
ISOP  on  the  business  interruption  claim,  but  because  that 
decision was premised entirely on the absence of expert tes‐
timony  to  support  the  amount  of  the  loss,  from  a  practical 
standpoint the only standard of review that counts is the one 
that applies to the decision to exclude the expert. We review 
de  novo  whether  a  district  court  followed  the  proper  frame‐
work  for  evaluating  expert  testimony,  and  if  it  did,  we  re‐
view its decision to admit or exclude expert testimony for an 
abuse of discretion. Schultz v. Azko Nobel Paints, Inc., 721 F.3d 
426,  431  (7th  Cir.  2013).  In  this  case,  the  parties  agree—and 
we concur—that the district court properly applied the prin‐
ciples of Federal Rule of Evidence 702 and Daubert v. Merrell 
Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). Manpower ar‐

                                                 
2
  Although ISOP questions the procedural propriety of the motion to re‐
consider that Manpower filed on this issue after Sullivan was excluded, 
it does not argue that we are empowered only to review the decision on 
the  motion  to  reconsider.  Both  orders,  as  well  as  the  grant  of  partial 
summary judgment on the business interruption claim, were of an inter‐
locutory  nature  and  were  merged  into  the  final  judgment  entered  on 
June  20,  2012.  See  Kunik  v.  Racine  County,  106  F.3d  168,  172‐73  (7th  Cir. 
1997). We find it unnecessary to separately discuss each decision, as the 
district court’s rationale remained constant.  
No. 12‐2688                                                           17 

gues,  however,  that  the  district  court  abused  its  discretion 
when it barred Sullivan from testifying. We agree that Sulli‐
van’s opinion—although not bulletproof—is sufficiently reli‐
able  to  present  to  a  jury  and  that  in  excluding  Sullivan’s 
opinion, the district court exercised its gatekeeping role un‐
der Daubert with too much vigor.  
   Rule 702, governing the admissibility of expert testimony, 
provides: 
          A  witness  who  is  qualified  as  an  expert  by 
          knowledge,  skill,  experience,  training,  or  ed‐
          ucation may testify in the form of an opinion 
          or  otherwise  if:  (a)  the  expertʹs  scientific, 
          technical,  or  other  specialized  knowledge 
          will  help  the  trier  of  fact  to  understand  the 
          evidence  or  to  determine  a  fact  in  issue;  (b) 
          the  testimony  is  based  on  sufficient  facts  or 
          data; (c) the testimony is the product of relia‐
          ble  principles  and  methods;  and  (d)  the  ex‐
          pert  has  reliably  applied  the  principles  and 
          methods to the facts of the case. 
In short, the rule requires that the trial judge ensure that any 
and  all  expert  testimony  or  evidence  admitted  “is  not  only 
relevant,  but  reliable.”  Daubert,  509  U.S.  at  589.  Daubert  in‐
terpreted  an  earlier  version  of  Rule  702,  but  it  remains  the 
gold  standard  for  evaluating  the  reliability  of  expert  testi‐
mony  and  is  essentially  codified  in  the  current  version  of 
Rule  702.  See  Lees  v.  Carthage  College,  714  F.3d  516,  521  (7th 
Cir.  2013).  The  principles  set  forth  in  Daubert,  which  ad‐
dressed  scientific  testimony,  apply  equally  to  non‐scientific 
fields. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 147–49 
(1999). No matter the nature of the witness’s expertise, Rule 
18                                                      No. 12‐2688 

702  “establishes  a  standard  of  evidentiary  reliability,”  “re‐
quires a valid … connection to the pertinent inquiry as a pre‐
condition to admissibility,” and mandates that the testimony 
have  “a  reliable  basis  in  the  knowledge  and  experience  of 
[the  relevant]  discipline.”  Id.  at  149  (quoting  Daubert,  509 
U.S. at 590, 592). See also Bielskis v. Louisville Ladder, Inc., 663 
F.3d 887, 894 (7th Cir. 2011) (Ultimately, the expert’s opinion 
“must be reasoned and founded on data [and] must also uti‐
lize the methods of the relevant discipline.”). 
    Here, the district court’s resolution of the question of reli‐
ability  is  the  primary  issue  in  dispute.  District  judges  have 
“considerable leeway in deciding in a particular case how to 
go about determining whether particular expert testimony is 
reliable.” Kumho Tire Co., 526 U.S. at 152. Reliability, howev‐
er, is primarily a question of the validity of the methodology 
employed  by  an  expert,  not  the  quality  of  the  data  used  in 
applying  the  methodology  or  the  conclusions  produced. 
“The soundness of the factual underpinnings of the expert’s 
analysis and the correctness of the expert’s conclusions based 
on that analysis are factual matters to be determined by the 
trier of fact, or, where appropriate, on summary judgment.” 
Smith  v.  Ford  Motor  Co.,  215  F.3d  713,  718  (7th  Cir.  2000). 
“Rule  702’s  requirement  that  the  district  judge  determine 
that the expert used reliable methods does not ordinarily ex‐
tend to the reliability of the conclusions those methods pro‐
duce—that is, whether the conclusions are unimpeachable.” 
Stollings v. Ryobi Technologies, Inc., 725 F.3d 753, 765 (7th Cir. 
2013).  The  district  court  usurps  the  role  of  the  jury,  and 
therefore  abuses  its  discretion,  if  it  unduly  scrutinizes  the 
quality  of  the  expert’s  data  and  conclusions  rather  than  the 
reliability of the methodology the expert employed. See id. at 
766; Smith, 215 F.3d at 720. 
No. 12‐2688                                                           19 

   Admittedly,  this  is  not  always  an  easy  line  to  draw.  As 
the  Supreme  Court  observed  in  General  Electric  Co.  v.  Joiner, 
522  U.S.  136,  146  (1997),  “conclusions  and  methodology  are 
not entirely distinct from one another. Trained experts com‐
monly extrapolate from existing data.” The critical inquiry is 
whether  there  is  a  connection  between  the  data  employed 
and the opinion offered; it is the opinion connected to exist‐
ing  data  “only  by  the  ipse  dixit  of  the  expert,”  id.,  that  is 
properly excluded under Rule 702.  
     In this case, we conclude that the concerns that prompted 
the district court to exclude Sullivan’s opinion implicated not 
the reliability of Sullivan’s methodology but the conclusions 
that it generated. Sullivan “utilize[d] the methods of the rel‐
evant  discipline.”  Bielskis,  663  F.3d  at  894.  The  district  court 
recognized  this  several  times.  Sullivan  consulted  the  policy 
to ascertain the methodology for calculating the business in‐
terruption  loss,  and  the  district  court  expressly  concluded 
that  his  equation  was  consistent  with  the  policy’s  mandate. 
And in selecting the first variable—Right’s projected revenue 
if  the  collapse  had  not  occurred—Sullivan  utilized  growth‐
rate  extrapolation,  which  the  district  court  determined  was 
sound. Indeed, the district court sought out a scholarly trea‐
tise  and  cited  its  endorsement  of  this  methodology.  Having 
drawn  those  conclusions,  the  district  court’s  assessment  of 
the  reliability  of  the  methodology  ought  to  have  ceased  (or 
proceeded  to  the  second  variable  in  the  business‐loss  equa‐
tion). Instead, the district court drilled down to a third level 
in order to assess the quality of the data inputs Sullivan se‐
lected  in  employing  the  growth  rate  extrapolation  method‐
ology. What the district court took issue with was not Sulli‐
van’s  growth‐rate  extrapolation methodology, but rather his 
selection  of  certain  data  from  which  to  extrapolate.  Indeed, 
20                                                     No. 12‐2688 

the  district  court  effectively  acknowledged  that  its  problem 
was not with Sullivan’s methodology but with his data selec‐
tion  when  it  stated  that  “had  Sullivan  not  chosen  such  a 
short base period for calculating lost revenues, I might have 
found  his  analysis  reliable.”  R.132  at  7.  The  district  court 
thought Sullivan should have selected different data, cover‐
ing a longer period, as the base for his projection, but the se‐
lection  of  data  inputs  to  employ  in  a  model  is  a  question 
separate from the reliability of the methodology reflected in 
the model itself.  
    We  recently  highlighted  this  distinction  in  Stollings, 
where we held the district court’s exclusion of expert opinion 
to be an abuse of discretion. There, as here, the district judge 
had agreed that the expert correctly employed a valid meth‐
odology  but  found  the  expert’s  opinion  unreliable  only  be‐
cause he concluded that one of the key data inputs he used 
was not sufficiently reliable. See 725 F.3d at 766. In reversing 
the  exclusion  of  the  expert,  we  noted  that  even  though  the 
data input in question “was undoubtedly a rough estimate,” 
“[t]he judge should have let the jury determine how the un‐
certainty about [the  accuracy  of the data  input] affected the 
weight of [the expert’s] testimony.” Id. at 767. 
    We made the same point in Tuf Racing Products v. Am. Su‐
zuki Motor Corp., 223 F.3d 585, 591 (7th Cir. 2000). There, we 
rejected  a  challenge  to  the  admission  of  a  C.P.A.’s  earnings 
projections  even  though  those  projections  were  the  product 
of “financial information furnished by Tuf and assumptions 
given him by counsel of the effect of the termination on Tuf’s 
sales.” Id. Notwithstanding that the data the accountant used 
to  make  his  projections  came  from  the  company  and  the 
company’s  counsel,  we  concluded  that  the  district  court’s 
No. 12‐2688                                                                      21 

admission  of  the  evidence  was  permissible  because  the 
methodology the accountant had employed “was well with‐
in  the  competence  of  a  C.P.A.” Id.3  That  the  expert  account‐
ant in Tuf could opine on future earnings on the basis of in‐
formation supplied by counsel should make clear that the re‐
liability  of  the  data  itself  is  not  the  object  of  the  Daubert  in‐
quiry. The reliability of data and assumptions used in apply‐
ing  a  methodology  is  tested  by  the  adversarial  process  and 
determined  by  the  jury;  the  court’s  role  is  generally  limited 
to  assessing  the  reliability  of  the  methodology—the  frame‐
work—of the expert’s analysis. 
      The  latitude  we  afford  to  statisticians  employing  regres‐
sion  analysis,  a  proven  statistical  methodology  used  in  a 
wide variety of contexts, further illustrates the point. Regres‐
sion  analysis  permits  the  comparison  between  an  outcome 
(called  the  dependent  variable)  and  one  or  more  factors 
(called  independent  variables)  that  may  be  related  to  that 
outcome. As such, the choice of independent variables to in‐
                                                 
3
  The district court’s suggestion that future earnings projections are out‐
side the ken of a certified public accountant and require expertise in eco‐
nomics and business management, see, e.g., R.132 at 5 (“Sullivan is not an 
expert  on  business  management  …  [and]  did  no  economic  analysis”)  is 
difficult to square with our opinion in Tuf. Certified Public Accountants 
regularly perform the tasks that Sullivan performed in analyzing the in‐
formation  he  considered  in  selecting  a  projected  growth  rate.  They  re‐
view  financial  statements,  look  for  anomalies  and  trends,  and  consider 
the impact of new developments on the company’s prospects. They regu‐
larly rely on management representations, estimates, and forecasts. Thus, 
the district court’s conclusion that “Sullivan’s conversations with Right’s 
managers  cannot  be  considered  a  reliable  basis  for  a  revenue  forecast,” 
id.,  does  not  provide  a  sustainable  basis  for  its  exclusion  of  Sullivan’s 
report.  
22                                                       No. 12‐2688 

clude  in  any  regression  analysis  is  critical  to  the  probative 
value of that analysis. Nevertheless, the Supreme Court and 
this  Circuit  have  confirmed  on  a  number  of  occasions  that 
the selection of the variables to include in a regression analy‐
sis is normally a question  that goes to the  probative weight 
of  the  analysis  rather  than  to  its  admissibility.  See,  e.g., 
Bazemore  v.  Friday,  478  U.S.  385, 400  (1986) (reversing  lower 
court’s  exclusion  of  regression  analysis  based  on  its  view 
that  the  analysis  did  not  include  proper  selection  of  varia‐
bles); Cullen v. Indiana Univ. Bd. of Trustees, 338 F.3d 693, 701‐
02 & n.4 (7th Cir. 2003) (citing Bazemore in rejecting challenge 
to expert based on omission of variables in regression analy‐
sis);  In  re  High  Fructose  Corn  Syrup  Antitrust  Litigation,  295 
F.3d 651, 660‐61 (7th Cir. 2002) (detailing arguments of coun‐
sel  about  omission  of  variables  and  other  flaws  in  applica‐
tion of the parties’ respective regression analyses and declin‐
ing  to  exclude  analyses  on  that  basis);  Adams  v.  Ameritech 
Servs., Inc., 231 F.3d 414, 423 (7th Cir. 2000) (citing Bazemore 
in affirming use of statistical analysis based solely on corre‐
lations—in other words, on a statistical comparison that em‐
ployed  no  regression  analysis  of  any  independent  variables 
at all). These precedents teach that arguments about how the 
selection  of  data  inputs  affect  the  merits  of  the  conclusions 
produced  by  an  accepted  methodology  should  normally  be 
left  to  the  jury.  Here,  the  district  court  expressly  concluded 
that Sullivan developed an equation consistent with the dic‐
tates  of  the  policy  and  applied  an  accepted  methodology 
(growth  rate  extrapolation).  What  he  took  issue  with  was 
Sullivan’s  choice  of  data—variables—to  employ  in  that 
methodology.  
   This is not to say that an expert may rely on data that has 
no quantitative or qualitative connection to the methodology 
No. 12‐2688                                                        23 

employed.  In  Stollings,  we  explained  that  Rule  702’s  re‐
quirement  that  expert  opinions  be  supported  by  “sufficient 
facts  or  data”  means  “that  the  expert  considered  sufficient 
data to employ the methodology,” observing by way of illus‐
tration  that  an  opinion  about  an  average  gross  sales  price 
could not be reliably supported by evidence relating to sales 
to only one customer “because a single observation does not 
provide  a  sufficient  basis  for  calculating  an  average.”  725 
F.3d at 766. But Sullivan did not rely on a single data point, 
or on a subset of data that was plainly insufficient to support 
application  of  the  growth  projection  methodology.  Nor  was 
the data he relied upon qualitatively inadequate. As Rule 703 
reflects, an expert must employ “those kinds of facts or data” 
on which experts in the field would reasonably rely, so Sulli‐
van could not have based his earnings projections on chang‐
es in the size of the white rhino population in Africa, but he 
did not go amiss in basing them on Manpower’s actual earn‐
ings  over  a  sustained  period  immediately  preceding  the  in‐
terruption of the business and on the assessment of its man‐
agers as to its prospects going forward. As we noted in Tuf’s, 
these are the kinds of data that accountants normally rely on 
in calculating future earnings.  
     In excluding Sullivan’s business interruption opinion, the 
district court took the view that Sullivan simply “compiled a 
list  of  possible  growth  rates  and  then  picked  the  one  that 
looked about right to him.” R.156 at 4. We conclude, howev‐
er,  that  Sullivan’s  data  selection  was  substantially  more  nu‐
anced  and  principled  than  the  district  court’s  characteriza‐
tion  reflects.  Having  obtained  a  comprehensive  data  set  for 
three  years  prior,  for  both  the  Paris  office  and  for  all  of 
Right’s  offices  in  France,  Sullivan  calculated  growth  rates 
over  various  periods.  In  addition,  he  vetted  that  data  for 
24                                                          No. 12‐2688 

anomalies  and  excluded  some  of  the  data  as  aberrant.  He 
further reviewed documents reflecting the changes that had 
occurred in the company’s business over that period and dis‐
cussed  those  issues  with  the  company’s  current  manage‐
ment.  He  reviewed  the  company’s  projections  for  future 
earnings  (prepared  prior  to  the  collapse).  These  factors  are 
all  patently  relevant  to  a  projection  of  future  revenues  and 
taking them all into account, Sullivan selected a growth rate 
based on the company’s performance in the five months im‐
mediately  preceding  the  building  collapse  and  used  that 
growth rate as the input in his calculations of losses attribut‐
able to the interruption of Manpower’s business. We cannot 
agree with the district court that this approach reflects a data 
selection  based  “on  little  more  than  Sullivan’s  own  intui‐
tion.”  That  the  reasoning  behind  that  choice  could  be  chal‐
lenged  as  incomplete  or  faulty  does  not  make  it  any  less 
grounded in real data. 
    Sullivan’s  opinion  regarding  Manpower’s  business  inter‐
ruption  loss  was  not,  then,  ipse  dixit;  it  was  “reasoned  and 
founded on data.” Bielskis, 663 F.3d at 894. There is no ques‐
tion that Sullivan accessed and used actual data about Right 
Management’s  past  performance  when  he  calculated  a  pro‐
jected  growth  rate.  This  fulfilled  the  policy’s  instruction  to 
give due consideration to the experience of the business be‐
fore and after the loss was consistent with the district court’s 
finding that the “before and after” method was appropriate. 
Whether Sullivan selected the best data set to use, however, 
is a question for the jury, not the judge. Assuming a rational 
connection between the data and the opinion—as there was 
here—an  expert’s  reliance  on  faulty  information  is  a  matter 
to be explored on cross‐examination; it does not go to admis‐
sibility.  Walker  v.  Soo  Line  R.R.  Co.,  208  F.3d  581,  589  (2000). 
No. 12‐2688                                                        25 

“Our system  relies on  cross‐examination  to  alert the  jury  to 
the difference between good data and speculation.” Schultz, 
721 F.3d at 432.  
    ISOP’s  further  arguments  in  support  of  Sullivan’s  exclu‐
sion are variations on the same theme and are unpersuasive 
for the same reasons. For reasons already explained, its con‐
tention  that  Sullivan  “did  not  follow  any  accounting  princi‐
ples”  is  inconsistent  not  only  with  the  record,  but  with  the 
district  court’s  express  findings. And  ISOP’s  contention  that 
the opinion would not have been “helpful” to the trier of fact 
within the meaning of 702 is premised on the supposed un‐
reliability of his methods, with the added argument that he 
also  unduly  relied  upon  a  French‐speaking  associate  to  un‐
derstand Right’s expenses and other reports. The latter point 
is not well developed, but we find nothing remarkable about 
a paid expert preparing a report with the assistance of staff, 
especially  when  interpretation  of  foreign  documents  is  re‐
quired.  Sullivan  placed  his  assumptions  in  the  record  for 
scrutiny  according  to  the  adversary  process;  no  more  was 
required once the district court signed off on his basic meth‐
odology. 
    In the end, each criticism that the district court had in as‐
sessing the reliability of Sullivan’s testimony was a comment 
on the soundness of the factual underpinnings of his calcula‐
tion. Indeed, one could envision the district court’s rulings as 
a roadmap for ISOP’s cross‐examination of Sullivan. But the 
district  court  supplanted  that  adversarial  process  with  its 
admissibility  determination,  leaving  Manpower  with  no 
competent evidence to prove its business interruption dam‐
ages  and  ensuring  summary  judgment  for  ISOP.  We  con‐
clude that the district court set the bar too high and therefore 
26                                                                No. 12‐2688 

abused  its  discretion  in  barring  Sullivan’s  testimony  about 
the business interruption loss. Accordingly, its judgment for 
ISOP  on  the  business  interruption  claim  cannot  stand.  See 
Schultz,  721  F.3d  at  434  (admissibility  of  expert  testimony 
and  appropriateness  of  summary  judgment  collapsed  into 
single issue).  
   II.  The  Local  Policy’s  Coverage  of  Right’s  Losses  of 
Property 
    Manpower’s next contention on appeal is that the district 
court wrongly interpreted the local policy to provide cover‐
age for the replacement value of its business personal prop‐
erty and improvements and betterments, thereby foreclosing 
Manpower’s claim against ISOP for coverage under the mas‐
ter  policy.  We  review  this  issue—the  equivalent  of  contract 
interpretation—de novo. Miller v. St. Paul Mercury Ins. Co., 683 
F.3d 871, 874 (7th Cir. 2012).  
     The parties are remarkably blasé about their presentation 
of  the  applicable  law  on  this  issue,  which  according  to  the 
terms  of  the  local  policy  is  the  French  Insurance  Code.4 
Manpower  did  not  supply  this  Court  or  the  district  court 
with  the  applicable  French  statutes  or  cite  any  French  legal 
authority  in  favor  of  its  position,  nor  does  it  cite  any  legal 
authority  for  its  dubious  contention  that  that  French  civil 
                                                 
4
  The local policy further provides that “French courts shall be the only 
courts of competent jurisdiction,” see General Conditions, Article 21; pre‐
sumably  this  explains  why  there  is  litigation  in  France  under  the  local 
policy proceeding separately from Manpower’s claims against ISOP un‐
der  the  master  policy.  However,  Manpower  specifically  chose  to  have 
the district court interpret the local policy rather than await an interpre‐
tation by the French court.  
No. 12‐2688                                                                    27 

law does not materially differ from Wisconsin common law 
as  it  pertains  to  the  interpretation  of  contracts.  ISOP,  for  its 
part, cites a provision of the French Civil Code that provides 
that  contracts  should  be  interpreted  according  to  “the  com‐
mon  intent  of  the  parties  rather  than  the  literal  meaning  of 
the  terms.”  We  have  previously  recognized  this  feature  of 
French law, as well as its practical limitations in light of oth‐
er portions of the Civil Code that limit the use of parol evi‐
dence. See Bodum USA, Inc. v. La Cafetiere, Inc., 621 F.3d 624, 
629 (7th Cir. 2010). But we have not been directed to any evi‐
dence in the record of the parties’ intent, common or other‐
wise, except for the language of the contract. So we, like the 
district court, begin and end there. But, as the proponent of 
coverage,  Manpower’s  presentation  leaves  much  to  be  de‐
sired.  
     Manpower’s primary argument on appeal is that the dis‐
trict  court  misinterpreted  the  local  policy  by  construing  the 
term  “les  dommages matériels” in  the  local  policy’s  general 
conditions to include loss in addition to physical damage to 
property.  The  parties  did  not  agree  on  a  translation  of  “les 
dommages  matériels.”5  Manpower  prefers  the  translation 
“physical  damage”  to  “material  damage,”  for  obvious  rea‐
sons, and in the district court it supplied a certified transla‐
tion of the general conditions that yields that result. R.194‐1. 
In  response,  ISOP  disputed  Manpower’s  translation  and  as‐
                                                 
5
  As discussed further infra, however, the parties did agree to a transla‐
tion of the special conditions that includes the term “les dommages ma‐
tériels.”  The  parties’  agreed  translation  of  the  special  conditions  trans‐
lates the term to mean “material damage.”  
       
28                                                             No. 12‐2688 

serted  that,  although  “les  dommages  matériels”  has  been 
translated  as  “material  damage”  and  “physical  damage,” 
there  are  other  possible  translations,  including  “property 
damage”  or  “damage  to  property.”  ISOP  supported  these 
alternative definitions by an affidavit from a certified trans‐
lator,  who  attested  that  in  the  legal  context  in  particular, 
“damage to property” is the most likely interpretation. See R. 
197‐4.  
    The district court noted that the parties did not agree on 
an English translation of the general conditions, but it decid‐
ed  that,  for  purposes  of  the  motion,  it  would  “assume  that 
Manpower’s translation is correct.” Even crediting Manpow‐
er’s  translation,  however,  the  district  court  concluded  that 
the policy as a whole could not be read to limit coverage un‐
der the all‐risk provision solely to events that caused physi‐
cal  damage  to  property.  The  court  reasoned  that  certain 
types of theft were excluded from coverage, suggesting that 
theft—which  entails  loss  but  not  damage—was  otherwise 
covered by the policy.  
    Our  review  is  de  novo,  but  Manpower  does  not  make  a 
compelling  case  for  reading  the  contract  any  differently.  Its 
scant  two  pages  of  analysis  boils  down  the  tautology  that 
“les  dommages  matériels”  means  “physical  damage,”  and 
only  physical  damage,  because  that  is  what  it  means.6  We 
                                                 
6 
 Manpower  also  maintains  that  AIG  Europe’s  denial  of  coverage  to 
Right under the local policy corroborates its argument that the local poli‐
cy  insures  only  against  physical  damage  to  property.  Certainly  Man‐
power would not want to be held to its argument that the insurer is the 
ultimate  arbiter  of a  policy’s  meaning, and  Manpower’s  resort  to litiga‐
tion here and in France belies that it has any such belief. 
No. 12‐2688                                                         29 

find  particularly  unpersuasive  Manpower’s  contention  that 
because the master policy refers to “physical loss of” proper‐
ty  in  addition  to  “damage,”  the  absence  of  “loss  of”  lan‐
guage  in  the  local  policy  must  mean  that  losses  cannot  be 
part of “damage.” Manpower offers no reason why the mas‐
ter  policy,  written  in  English  and  issued  to  Manpower  by 
ISOP,  and  the  local  policy,  written  in  French  and  issued  to 
Right  Management  by  AIG‐Europe,  should  be  read  as 
though they were a single document in which words should 
be given consistent meanings throughout. It seems only nat‐
ural that these two policies would have linguistic differences 
and that the meaning of the language used in one would not 
necessarily inform the meaning of the language in the other. 
    By  contrast,  one  would  expect  terms  appearing  in  both 
the general and special conditions, which together make up 
the  unified local  policy,  to  have  the same  meaning. The up‐
shot  of  that  sensible  notion  is  confirmation  of  the  district 
court’s view  that  the  local  policy covers  Manpower’s  losses, 
so the master policy does not. As previously noted, notwith‐
standing their  inability  to agree  on a  translation  of  the gen‐
eral  conditions,  the  parties  put  an  agreed  translation  of  the 
special conditions in the record. It translates the phrase “les 
dommages  matériels”  to  mean  “material  damage.”  Man‐
power’s  insistence  that  the  same  term  elsewhere  in  the  same 
policy means “physical” damage is irrational.  
    So the local policy, in our view, covers “material” damag‐
es. Settling on that translation does not on its face resolve the 
question  of  whether  the  local  policy  provides  coverage  for 
losses beyond those involving physical damage to property, 
but  we  conclude  for  another  reason  that  it  does.  The  local 
policy  is  an  “all  risks”  policy;  it  covers  “all  risks”  except 
30                                                     No. 12‐2688 

those  that  are  expressly  excluded,  and  nothing  in  the  long 
list  of  excluded  events  applies  to  what  occurred  here.  The 
special conditions state that the contract “guarantees the in‐
sured goods at the address indicated against All Risks, with 
exclusion noted”; and the “items covered” included all items 
“belonging to” the insured party, with exclusions that do not 
apply  here.  Therefore,  Right’s  business  personal  property 
and improvements and betterments located within the office 
space were covered property. As to whether the collapse was 
a “covered event,” again, the policy states that the insurance 
“covers All Risks Y regardless of the event causing the mate‐
rial damage or damage to the insured item,” again with ex‐
clusions that do not apply to the building collapse. Notably, 
the list of exclusions contains a number of specific “losses”—
such  as  “any  loss  or  voluntary  dispossession  of  documents 
or items in a fraudulent manner” and “any unexplained dis‐
appearance, difference, or loss noted during inventory”—as 
well as certain thefts, namely those “committed without vio‐
lence  or  threat  to  the  person  or  without  felonious  entry  to 
the areas.” If the all‐risks provision by its terms already ex‐
cluded any event that did not cause physical damage, these 
exclusions would have no purpose. And as ISOP points out, 
under  the  French  Civil  Code,  Article  1161,  “[a]ll  clauses  in 
agreements are interpreted in relation to one another, giving 
each the meaning that results from the entire agreement.”  
      Because the local policy covers the loss of access to Right 
Management’s furnishings, other business personal property, 
and  improvements  and  betterments,  Manpower  cannot  ac‐
cess coverage for these items under the master policy unless 
it  first  exhausts  its  coverage  under  the  local  policy. Accord‐
ingly,  we  affirm  the  district  court’s  grant  of  summary  judg‐
ment in favor of ISOP on this claim.  
No. 12‐2688                                                       31 

                                  * * * 
    The district court’s exclusion of Eric Sullivan as an expert 
is VACATED and its grant of summary judgment for ISOP on 
the business interruption loss claim is REVERSED. Because the 
district court did not evaluate the full scope of Sullivan’s ex‐
pert  testimony  after  concluding  that  it  was  unreliable  as  to 
the projected growth rate, it may still consider the other ar‐
guments ISOP raised in its motion in limine when determin‐
ing whether to allow the testimony. The district court’s grant 
of  summary  judgment  for  ISOP  on  the  property  claim  is 
AFFIRMED.  The  case  is  REMANDED  to  the  district  court  for 
proceedings consistent with this opinion.